DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter), 
CN 102049718A Ye Tian (‘Ye-Tian hereafter) EAST_ABSTRACT: Filed 11/03/2010;
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 9 - 15 are currently being examined. 
No Claims have been withdrawn.
Claims  1 – 8 & 16 – 20 have been canceled.
Claims 10 – 15 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter), and in view of CN 102049718A Ye Tian (‘Ye-Tian hereafter) EAST-Abst.

Regarding Claim[s] 9, ‘Hoffman discloses all the claim limitations including: A method of a rod guide assembly of a fuel control unit of an aircraft engine, 
the method comprising: a spring seat from the rod of the rod guide assembly (‘Hoffman, Col. 1, ln 10 – 25, bi-fluid injector, Col. 1, 24 – 25, rocket engines are designed to fly through air or space, Col. 2, ln 13 – 14, throttle-body engine, Fig 2, #73 (Belleville spring washer), system of #65 (Belleville spring washer base portion) & #62 (ring) are the spring seat, welded at #64 (electron beam welded)) teaches assembly of separate parts); and welding a spring seat (‘Hoffman, system of #65 (Belleville spring washer base portion) & #64 (ring) are the spring seat) to the rod (‘Hoffman, system of #61 (injector element/ rod) and #50 (seal)) to the rod (‘Hoffman, system of #61 (injector element/ rod) and #50 (seal)) using an electron beam (‘Hoffman, Fig 1, #64) controlled using a circular beam deflection pattern (‘Hoffman, Col. 2, ln 71 – Col. 3, ln 15, injector housing substantially cylindrical surface #36, and injector element is also a circular surface, #64 welded on a cylindrical surface is a circular deflection pattern). 
		Except, ‘Hoffman is silent regarding: A method of repairing and disconnecting a used spring seat and, welding a replacement spring seat.
		However, ‘Ye-Tian,  ABSTRACT teaches:  “The invention discloses a general suspended automobile drive axle balance shaft on-vehicle repair machine capable of quickly repairing an abraded automobile drive axle balance shaft on vehicle. A cuboid plate is used as a main framework on the main machine, a main grinder and a longitudinal main grinder operating device are arranged on the surface a of the main framework, and a suspended steering arm, a transverse main grinder operating device and a main machine steering handle are arranged on the surface b of the main framework; and the repair machine is provided with a plurality of accessories matched with the main machine. When the automobile drive axle balance shaft is repaired, only a balance shaft plate spring seat needs to be detached from the working section shaft diameter of the automobile drive axle balance shaft, the abraded part on the working section shaft diameter of the balance shaft is electrically welded for replenishing, then the main machine of the repair machine is arranged on the fixed shaft section of the balance shaft, and the repair machine is operated so that the main grinder on the main machine polishes and repairs the working section shaft diameter of the balance shaft.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hoffman with a repair the welded assembly by detaching the spring seat, as taught by ‘Ye-Tian in order to provide a method of repairing/ replacing parts that have been welded in place.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 10 with the limitations of claim 9.  Specifically, the prior art does not teach the combination of limitations wherein "disconnecting the used spring seat from the rod includes machining the used spring seat.”
The closest prior art is as cited above (‘Hoffman and ‘Ye-Tian). ‘Hoffman and ‘Ye-Tian do not teach the used spring seat being machined.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 14 with the limitations of claim 9.  Specifically, the prior art does not teach the combination of limitations wherein "replacement spring seat defines a receptacle and the method comprises receiving the rod in the receptacle prior to welding the replacement spring seat to the rod.”
The closest prior art is as cited above (‘Hoffman and ‘Ye-Tian). ‘Hoffman and ‘Ye-Tian do not teach the replacement seat being defined by a receptacle prior to welding the replacement spring seat to the rod. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/15/2022